Citation Nr: 0021667	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a right knee disorder, 
claimed as secondary to a service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1981.

Service connection was granted for a left knee disorder by a 
January 1983 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before the RO in May 1999, a transcript of which is 
of record.


FINDINGS OF FACT

1.  Competent medical opinions are on file which conclude 
that it is "theoretically possible" that the right knee 
disorder is secondary to the service-connected left knee 
disorder.

2.  The preponderance of the medical evidence is against the 
finding that the veteran's right knee disorder was caused or 
aggravated by the service-connected left knee disorder.


CONCLUSION OF LAW

The veteran is not entitled to a grant of service connection 
for his right knee disorder as secondary to his service-
connected left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In a November 1998 rating decision, the RO 
denied service connection for a right knee disorder as not 
well grounded.  The RO found that the evidence received in 
connection with the claim failed to establish any 
relationship between the right knee disorder and the service-
aggravated postoperative left knee injury residuals.  The 
veteran appealed this decision to the Board.

The veteran's lower extremities were clinically evaluated as 
normal on his January 1980 enlistment examination.  However, 
it was noted that he had scars on the anterior aspects of the 
right and left knee.  At the time of this examination, the 
veteran reported that he had never experienced swollen or 
painful joints, nor "trick" or locked knee.  The service 
medical records show treatment for left knee problems 
beginning in October 1980.  Further, the service medical 
records reflect that the veteran had injured his left knee in 
a skiing accident prior to his entry into service.  During 
service, he sustained a torn posterior one third medial 
meniscus of the left knee.  He was scheduled to undergo 
surgery for this disability, but canceled.  A June 1981 
Medical Evaluation Board found that the left knee disability 
had been aggravated by service, and that the veteran was 
unfit for duty as a result thereof.  No chronic right knee 
disorder was diagnosed during the veteran's period of active 
duty.

Private medical records are on file from March 1979 which 
confirm the veteran's pre-service injury to his left knee.  

On a March 1982 VA medical examination, the veteran's right 
knee was found to be entirely normal.

Service connection was granted for a left knee disorder by a 
January 1983 rating decision.  The Board notes that there are 
various medical records on file pertaining to this disability 
which contain no pertinent findings regarding the right knee.  
This includes VA examination reports from July 1984, October 
1985, and August 1988; reports of VA hospitalization from 
November to December 1983, January to March 1984, July 1984, 
and April 1987; private medical records from Cassia Memorial 
Hospital dated in June 1984; private medical records from St. 
Luke's Hospital dated in June 1992; and private medical 
records from a Dr. McGee which cover a period from May to 
November 1992.

Also on file are VA medical treatment records which cover a 
period from April 1982 to April 1998.  Among other things, 
these records show that the veteran was treated for his left 
knee disorder on numerous occasions.  These records first 
show treatment for right knee problems in December 1993.  
Bilateral knee X-rays taken in December 1994 reflect that the 
right knee appeared to be normal.  In May 1996, he was 
treated for a right knee injury that occurred while he was 
playing softball and was struck with a cleat.  Thereafter, he 
was treated in June 1996 after he complained that his right 
knee had "gone out on him" twice in the past two weeks.  In 
April 1997, he was treated for an acute episode of right knee 
instability that occurred while he was playing basketball 
with his son.  Records from September 1997 note that the 
veteran complained of right knee pain that occurred after he 
stepped off a curb and his knee buckled.  He was assessed 
with a medial meniscus tear of the right knee in October 
1997.  In April 1998, the veteran underwent arthroscopically 
medial and lateral partial meniscectomies on the right knee.  
Post-operative diagnosis was right anterior cruciate ligament 
deficient knee with medial and lateral meniscus tears.  The 
Board notes that the VA medical records reflect that the 
veteran was usually treated for these right knee problems by 
a Dr. McGee, who is apparently the same Dr. McGee who treated 
the veteran at a private medical facility for left knee 
problems in 1992.

In a statement dated in April 1999, Dr. McGee noted that the 
veteran felt very strongly that his right knee was secondary 
to the problems that he had with the left knee.  Dr. McGee 
opined that it was "theoretically possible" that overuse of 
the right knee, to compensate for the left knee, had 
accelerated difficulties with the right knee.

Also on file is a lay statement from ARL, dated in April 
1999.  ARL stated that he had known the veteran for 10 years, 
and that during that period the veteran had experienced many 
problems with his knees.  

At the May 1999 personal hearing, it was contended that the 
veteran's right knee disorder was secondary to his service-
connected left knee disorder.  The veteran testified that he 
injured his left knee in 1980 while on active duty.  
Regarding the right knee, he testified that he first started 
to have problems with the right knee approximately 2 and 1/2 
years prior to the hearing.  He stated that he could tell 
that the right knee was getting weaker prior to that time, 
but that there were no real problems until 1996 or 1997.  
According to the veteran, the physician who performed the 
first surgical procedure on his left knee informed him that, 
eventually, both knees, the hips, and his low back would go 
because everything was stabilized in the knees.  Both the 
veteran and his spouse described his right knee 
symptomatology.  When asked if there had been an injury to 
the right knee, the veteran recounted an incident that 
occurred when he took his son to a football game.  He 
testified that when he went to step up on a curb, his knee 
snapped backwards, and that this was the first real serious 
thing that he noticed.  It is noted that Dr. McGee's April 
1999 opinion was emphasized at this hearing, and that he was 
identified by the veteran as his VA treating physician.  The 
lay statement from ARL was also noted.

The veteran underwent a VA examination of the joints in June 
1999.  At this examination, the examiner noted that he had 
reviewed the veteran's claims folder, and summarized the 
contents thereof.  For example, the examiner noted that the 
veteran was treated for right knee pain in December 1993, and 
that he had sustained a right knee injury in December 1994 
after pushing something heavy.  The examiner also noted that 
the veteran injured his right knee in June 1996 while playing 
football.  Following examination of the veteran, the 
examiner's diagnostic impression was post-operative right 
knee, and post-operative left knee.  Moreover, the examiner 
commented that although it was theoretically possible that 
the right knee pain was secondary to the extra use to protect 
the left knee, it seemed more likely that the right knee pain 
was primarily related to the injury in 1994 and to the injury 
while playing football in 1996.

In a July 1999 Supplemental Statement of the Case/Hearing 
Officer's Decision, the denial of service connection for a 
right knee disorder as secondary to the left knee disorder 
was confirmed and continued.  The April 1999 statement from 
Dr. McGee was noted, but it was found that the subsequent 
examination of June 1999, which was based upon a review of 
the entirety of the evidence, was unable to conclude 
clinically that the veteran's right knee disorder was 
proximately due to or was the result of the service-connected 
left knee disorder.

By statements dated in January and March 2000, the veteran's 
representative contended that the holding of Allen v. Brown, 
7 Vet. App. 439, 448 (1995), was applicable to the instant 
case.  In Allen, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.301(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. 


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102 
(1999).

Analysis.  In the instant case, the Board finds that the 
claim of entitlement to service connection for a right knee 
disorder, as secondary to the service-connected left knee 
disorder, is well grounded.  The medical evidence clearly 
shows that the veteran has a current right knee disorder.  
Moreover, both Dr. McGee and the June 1999 VA examiner opined 
that it was "theoretically possible" that the right knee 
disorder was secondary to the service-connected left knee 
disorder.  In defining a "well grounded claim" the Court has 
emphasized that "[s]uch a claim need not be conclusive but 
only possible" in order meet the burden established in the 
statute.  Tirpak, 2 Vet. App. at 611; Kandik v. Brown , 9 
Vet. App. 434, 439 (1996) (emphasis added); see also Hensley 
v. West, 212 F.3d 1255 (Fed. Cir. 2000).  Therefore, the 
Board concludes that the opinions proffered by Dr. McGee and 
the June 1999 VA examiner satisfies the medical nexus 
requirement.  Accordingly, the claim is well grounded.  
Caluza at 506.

Adjudication of the veteran's claim of service connection for 
a right knee disorder does not end with the finding that the 
case is well grounded.  In determining that the veteran's 
claim is well grounded, the credibility of evidence has been 
presumed and the probative value of the evidence has not been 
weighed.  However, once the claim is found to be well 
grounded, the presumption that it is credible and entitled to 
full weight no longer applies.  In the adjudication that 
follows, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, VA has accorded the veteran an 
examination in relation to this claim, and provided him with 
the opportunity to present testimony at a personal hearing.  
There does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  The veteran 
testified at his personal hearing that the physician who 
performed his first left knee surgery informed him that he 
would eventually develop problems in his right knee.  
However, the Court has held that a lay person's account of 
what a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Accordingly, this testimony is not entitled to probative 
value in the instant case.  Furthermore, the Board has 
reviewed the medical records concerning the surgical 
procedures performed on the veteran's left knee, and no such 
opinion is contained therein.  Thus, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to this claim.  No further assistance to 
the veteran is required to comply with the duty to assist.

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held in Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000), that once a claimant 
submits a well-grounded claim under one theory of 
entitlement, the claim is well grounded for all theories of 
entitlement.  However, in the instant case the veteran's 
claim is based entirely upon the assertion of secondary 
service connection; the veteran does not contend that his 
right knee disorder is directly related to a disease or 
injury that occurred during his period of active duty.  The 
Board also notes that there is no competent medical evidence 
of a right knee disorder until many years after the veteran's 
discharge from service.  In fact, the veteran acknowledged at 
his personal hearing that he had no problems with the right 
knee until the 1990s.  Consequently, the Board's analysis 
will only address whether the right knee disorder is 
secondary to the service-connected left knee disorder.  

Turning to the merits of the veteran's claim, the Board notes 
that there is no medical evidence of right knee problems 
until many years after service, and that these problems were 
in conjunction with post-service injuries to the right knee.  
With respect to the April 1999 medical statement, the Board 
acknowledges that Dr. McGee has treated the veteran for 
several years, and is familiar with both the right and the 
left knee disorders.  However, Dr. McGee's opinion that the 
veteran's secondary service connection claim was 
"theoretically possible" is very equivocal in nature.  As 
noted above, VA regulations define "reasonable doubt" as a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  By using the term "theoretically 
possible," without supporting clinical data or other 
rationale, Dr. McGee's opinion is simply too speculative to 
create a reasonable doubt as to a causal relationship between 
disability of the left knee and disability of the right knee.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (suggesting 
that a doctor's opinion, expressed in terms of may, was too 
speculative, on its own, to establish a well-grounded claim), 
and Tirpak, 2 Vet. App. at 610-11 (holding that a doctor's 
opinion that the veteran's service-connected condition "may 
or may not" have contributed to his cause of death was 
inadequate nexus evidence to well grounded the claim).  In 
Sawyer v. Derwinski, 1 Vet. App. 130, 135 (1991), the Court 
pointed out that the definition of "possible" in Black's 
Law Dictionary denotes improbability, without excluding the 
idea of feasibility, thereby differentiating the term from 
probability.  Thus, the opinion of Dr. McGee implies that 
while a causal relationship between the service-connected 
left knee disability and the right knee disability is 
possible, it is improbable that this is actually the case.

Moreover, the June 1999 VA examiner concluded that it was 
more likely that the right knee disorder was due to the 
documented post-service injuries to the right knee.  As 
indicated above, this opinion is based upon a review of the 
entire claims folder, including Dr. McGee's records, as well 
as an examination of the veteran.  Furthermore, he Board 
notes that, unlike Dr. McGee's April 1999 statement, the June 
1999 VA examiner's opinion was expressed in clear, 
unequivocal language.  Accordingly, the Board finds that the 
opinion of the June 1999 VA examiner is entitled to the most 
weight regarding the etiology of the veteran's right knee 
disorder.

In summary, the medical records show that the veteran was 
first treated for right knee problems following post-service 
right knee injuries, the only competent medical opinion in 
support of the claim is expressed in very equivocal language, 
and the competent medical opinion which is entitled to the 
most weight in the instant case is against the secondary 
service connection claim.  Thus, the Board finds that the 
clear preponderance of the evidence is against the veteran's 
claim, and it must be denied.  

The Board also finds that the above conclusion that the 
preponderance of the evidence is against the claim also 
applies to the doctrine of Allen, supra.  The equivocal 
language expressed in Dr. McGee's April 1999 opinion also 
suggests that it is speculative at best that the right knee 
was aggravated to any degree by the left knee disorder.  
Moreover, the clear, unequivocal opinion expressed by the 
June 1999 VA examiner supports the conclusion that the right 
knee was not aggravated to any degree by the left knee 
disorder.  Rather, this evidence shows that it is more likely 
than not that the right knee disorder is entirely due to the 
post-service right knee injuries.

As the preponderance of the evidence is against the veteran's 
claim of service connection for his right knee disorder as 
secondary to the service-connected left knee disorder, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disorder, 
claimed as secondary to the service-connected left knee 
disorder, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

